              Case 2:19-cr-00131-MCE Document 46 Filed 04/21/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 19-CR-00131 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   DARIUSH NIKNIA, and                                DATE: May 7, 2020
     RICHARD LANT,                                      TIME: 10:00 a.m.
15                               Defendants.            COURT: Hon. Morrison C. England, Jr.
16

17          By previous order, this case was set for status conference on April 23, 2020. On March 17,

18 2020, this Court issued General Order 611, which suspends all jury trials in the Eastern District of

19 California scheduled to commence before May 1, 2020. On March 18, 2020, this Court issued General

20 Order 612, which permits District Judges to continue criminal matters to a date after May 1, 2020,
21 excluding time under the Speedy Trial Act with reference to General Order 611 and any additional

22 findings to support the exclusion of time. These General Orders were entered to address public health

23 concerns related to COVID-19. On March 23, 2020, the Court, on its own motion, continued the status

24 conference to May 7, 2020, and excluded time pursuant to General Order 611. Defendants now move to

25 continue the status conference to June 25, 2020, and to exclude time between April 23, 2020 and June

26 25, 2020, under Local Code T4.
27          Although the General Order addresses the district-wide health concern, the Supreme Court has

28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00131-MCE Document 46 Filed 04/21/20 Page 2 of 5


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—the General Orders require specific supplementation. Ends-of-justice continuances

 9 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
10 justice served by taking such action outweigh the best interest of the public and the defendant in a

11 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

12 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

13 served by the granting of such continuance outweigh the best interests of the public and the defendant in

14 a speedy trial.” Id.

15           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
27 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

28 pretrial continuance must be “specifically limited in time”).

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00131-MCE Document 46 Filed 04/21/20 Page 3 of 5


 1                                               STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.       By previous order, this matter was originally set for status on April 23, 2020. On March

 5 23, 2020, the Court continued the matter to May 7, 2020.

 6         2.       By this stipulation, defendants now move to continue the status conference from May 7,

 7 2020, until June 25, 2020, and to exclude time between April 23, 2020, the date of the previously

 8 scheduled status conference, and June 25, 2020, under Local Code T4.

 9         3.       The parties agree and stipulate, and request that the Court find the following:

10                  a)     The government has provided discovery associated with this case that consists of

11         over 5,000 pages Bates-labeled pages consisting of, among other things, investigative reports;

12         bank and financial records; email communications, some of which are written in Farsi; as well as

13         audio recordings of the defendants’ statements.

14                  b)     Counsel for defendants desire additional time to review the discovery, to consult

15         with their respective clients, to conduct further investigation and research related to the charges

16         and sentencing, to evaluate possible settlement, and to otherwise prepare for trial. This

17         additional time is further necessary because as part of the defense investigation and preparation

18         counsel for Niknia is working with a Farsi interpreter who has limited availability.

19                  c)     Counsel for defendants believe that failure to grant the above-requested

20         continuance would deny him/her the reasonable time necessary for effective preparation, taking

21         into account the exercise of due diligence.

22                  d)     The government does not object to the continuance.

23                  e)     In addition to the public health concerns cited by General Order 611 and

24         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

25         this case because due to COVID-19 and the need to avoid in person contact to the greatest extent

26         possible some of the necessary defense interactions and investigative steps will take more time to

27         complete.

28                  f)     Based on the above-stated findings, the ends of justice served by continuing the

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00131-MCE Document 46 Filed 04/21/20 Page 4 of 5


 1        case as requested outweigh the interest of the public and the defendant in a trial within the

 2        original date prescribed by the Speedy Trial Act.

 3               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4        et seq., within which trial must commence, the time period of April 23, 2020 to June 25, 2020,

 5        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6        because it results from a continuance granted by the Court at defendant’s request on the basis of

 7        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8        of the public and the defendant in a speedy trial.

 9                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00131-MCE Document 46 Filed 04/21/20 Page 5 of 5


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: April 20, 2020                                     MCGREGOR W. SCOTT
 6                                                             United States Attorney
 7
                                                               /s/ SHELLEY D. WEGER
 8                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
 9
10
     Dated: April 20, 2020                                     /s/ CHRISTINA SINHA
11                                                             CHRISTINA SINHA
12                                                             Counsel for Defendant
                                                               DARIUSH NIKNIA
13

14   Dated: April 20, 2020                                     /s/ JESS MARCHESE
                                                               JESS MARCHESE
15                                                             Counsel for Defendant
                                                               RICHARD LANT
16

17                                                     ORDER
18          IT IS SO ORDERED.
19 Dated: April 21, 2020

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
